Citation Nr: 1619532	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  08-07 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent from September 1, 2005 to November 14, 2006 and from January 1, 2007 to July 5, 2011, and in excess of 20 percent on and after July 5, 2011 for right knee strain with instability (formerly evaluated as degenerative arthritis and Baker's cyst, right knee, status post synovectomy and chondroplasty).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1985 to August 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and issued by the RO in Oakland, California.

This matter was most recently before the Board in August 2015.  At that time the case was remanded in order to obtain a more recent VA examination for the Veteran and to obtain outstanding treatment records.  Treatment records have been associated with the claims file and the Veteran received a VA examination in December 2015. Thus, there has been substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran initially requested a hearing before the Board but withdrew that request in July 2012 before the Board issued its September 2012 decision.


FINDINGS OF FACT

1.  From September 1, 2005 to November 14, 2006 and on and after January 1 2007, the Veteran's right knee strain with instability has been manifested by arthritis established by x-ray evidence, but a noncompensable limitation of range of motion.

2.  Prior to November 14, 2006, and from January 1, 2007 to July 5, 2011, the Veteran's right knee strain with instability has been manifested by slight instability.

3.  On and after July 5, 2011, the Veteran's right knee strain with instability has been manifested by moderate instability.

4.  Throughout the appeal period, the Veteran's right knee has not been productive of effusion or clinically assessed as unstable, ankylosed, or suggestive of an impaired tibia or fibula or genu recurvatum.
CONCLUSIONS OF LAW

1.  From September 1, 2005 to November 14, 2006 and on and after January 1 2007, the criteria for a rating of 10 percent, but no greater, for right knee arthritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2015).

2.  From September 1, 2005 to November 14, 2006, and from January 1, 2007 to July 5, 2011, the criteria for 10 percent, but no higher, for slight instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

3.  On and after July 5, 2011, the criteria for a rating in excess of 20 percent for moderate instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  A standard November 2005 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records, have also been obtained.

The Veteran was provided VA medical examinations for his right knee in December 2005, March 2010, July 2011, December 2012, and December 2015.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Law and Regulations

The Veteran's right knee disability has been rated at 10 percent disabling from September 1, 2005 to November 14, 2006, from January 1, 2007 to July 5, 2011, and 20 percent from July 5, 2011 onward.  His right knee disability is currently rated under Diagnostic Code 5260 on the basis of limitation of flexion based on painful motion.

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set for in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2015).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2014).  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board must also fully consider the lay assertions of record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Limitation of flexion of the knee warrants a 30 percent rating for limitation to 15 degrees, a 20 percent rating for limitation to 30 degrees, and a 10 percent rating for limitation to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).  

Limitation of extension of the knee warrants a 50 percent rating for limitation to 45 degrees, a 40 percent rating for limitation to 30 degrees, a 30 percent rating for limitation to 20 degrees, a 20 percent rating for limitation to 15 degrees, and a 10 percent rating for limitation to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).  

The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2015).

In addition to ratings based on limitation of motion, a separate rating may be awarded based on knee instability.  Pursuant to Diagnostic Code 5257; 10, 20, and 30 percent ratings for instability are assigned depending on whether the impairment of the knee, involving either recurrent subluxation or lateral instability, is slight, moderate, or severe, respectively.

Ratings are also available pursuant to Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 when there is evidence of knee ankylosis, dislocated semilunar cartilage with locking episodes and effusion into the joint, symptomatic removed cartilage, tibia and fibula impairment, and genu recurvatum, respectively.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263 (2015).

Separate knee evaluations for limitation of motion and instability under the appropriate diagnostic codes may be assigned when specific symptoms are shown. See VAOPGCPREC 23-97; see also VAOPGCPREC 9-98.  

Degenerative arthritis (hypertrophic, osteoarthritis, or due to trauma) established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved.  When there is arthritis and at least some limitation of motion, but the limitation of motion would be rated noncompensable under a limitation of motion code, a 10 percent rating may be assigned for each affected major joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 and 23-97.  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint. VAOPGCPREC 9-2004, 69 Fed. Reg. 59988 (2004).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40 ), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45 ).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

III. Facts

The Veteran received VA examinations for his right knee in December 2005, March 2010, July 2011, December 2012, and December 2015.

In the December 2005 VA examination report, the Veteran reported pain in his right knee on and off all the time that was described as a five or six out of ten.  The Veteran was able to walk a mile and a half, and did not use a brace or crutch.  He had no flare-ups or incapacitating episodes.  The examiner noted that the knee had mild cracking with crepitus and instability.  The range of motion was noted as 140 and 0 with no additional limitation noted from repeated movement causing pain, weakness, or lack of endurance.  

An October 2006 private treatment note before the Veteran underwent surgery detailed that the Veteran had no swelling or effusion, no bursitis and no pain with attempted subluxation in his right knee.  This treatment note however did note the range of motion in the Veteran's right knee was from zero to 135 degrees.

The March 2010 examination report noted that the Veteran had progressive pain in his right knee and noticed stiffness, swelling, pain, giving of way, locking, fatigue, and tenderness which bothered him on a daily basis.  The Veteran reported that his functional impairment was "considerable" as he could not do the same physical activity he could previously such as consistent running, squatting, or kneeling.  His recreational symptoms were limited to brief jogs and some walking, and the Veteran was limited in going up and down stairs.  The range of motion noted in the Veteran's right knee was 140 degrees of flexion and extension to 0 degrees with pain occurring at 5 degrees on flexion, but with no additional limitation of range of motion noted after repetitive use.  The examiner described pain as the major functional impact, but there was no fatigue, weakness, or lack of endurance as well as "no ML, AP or ML meniscus instability."  Additionally, there was moderate crepitus, but no fixed ankylosis.

The July 2011 VA examination report details that the Veteran described soreness in his right knee. The residuals of his right knee surgery were swelling and sharp pain, but with no incapacitation in the last 12 months.  Likewise, he reported stiffness, lack of endurance, locking, tenderness, and pain but did not experience weakness, heat, redness, giving way, fatigability, deformity, drainage, effusion, subluxation or dislocation.  However, the Veteran reported flare-ups as often as once per day lasting for one day and described the severity as an eight out of ten.  These flare-ups were precipitated by physical activity and regular daily activities, and during these periods the Veteran could not walk very long, jog, bike ride, or hike.  The Veteran reported limitation of motion during swelling where he could not bend his knee beyond 90 degrees.  Nonetheless, the examiner noted a range of motion of flexion to 115 degrees, and extension to 0 degrees with pain at 115 degrees and pain at 0 degrees.  There was no additional degree of limitation after repetitive use.  The Veteran required a brace on his right knee and the examiner noted edema, instability, abnormal movement, weakness, tenderness, and guarding of movement.  The examiner further noted that the right knee was not additionally limited by pain, fatigue, weakness, or incoordination after repetitive use.

In the December 2012 VA examination report, the examiner noted weakened movement, pain on movement, disturbance of locomotion, interference with sitting, standing, and weight-bearing.  Specifically, the examiner stated that the right knee does "break down" with mild stress to the joint.  The Veteran reported flare-ups on prolonged sitting, prolonged walking, walking on uneven surfaces.  With regard to range of motion, right knee flexion was to 125 degrees with objective painful motion at 110 degrees.  Right knee extension was only to 5 degrees with objective painful motion at 5 degrees.  However, there was no additional limitation in range of motion after repetitive use.  Upon x-ray the impression given for the right knee was "mild to moderate bilateral tricompartmental osteoarthritis."

The December 2015 VA examination report details that the Veteran reported that he couldn't run, squat, knee, or walk for prolonged periods of time and had increased right knee pain when walking up and down stairs.  The initial range of motion was noted as all normal but with pain noted on examination that caused functional loss including pain with weight-bearing, but no localized tenderness and no objective evidence of crepitus.  The examiner noted that pain was the factor that significantly limited functional ability with repeated use over a period of time.  Described in terms of range of motion, flexion was from 0 to 140 degrees and extension was from 140 to 0 degrees.  There was no functional loss or range of motion loss after three repetitions.  No response was given for flare-ups, but the additional contributing factors of disability were disturbance in locomotion and interference with standing.  No response was given for ankylosis, but there was no history of recurrent subluxation.  There was however recurrent history of effusion in the form of intermittent swelling.  The examiner indicated no lateral instability but there was medial joint instability of 0-5 millimeters.

IV. Analysis

The Board notes that the Veteran was granted a temporary rating of 100 percent due to surgical convalescence for right knee surgery from November 16, 2006 to January 1, 2007.

      Ratings prior to November 15, 2006

During the appeals period prior to November 15, 2006, the Veteran's service-connected right knee strain with instability was rated as 10 percent disabling under Diagnostic Codes 5010 and 5260.  However, the Board finds that the more appropriate Diagnostic Codes would be 5003 and 5257.  A diagnosis of arthritis established by x-ray findings will be based on limitation of range of motion, however, when the limitation of motion is noncompensable, a rating of 10 percent is for application for each major joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  Here, the Veteran had a diagnosis of arthritis in his right and left knee.  His range of motion at the time of the December 2005 VA examination was zero to 140 degrees, or the full range of motion.  The Board acknowledges the October 2006 treatment note highlighting right knee flexion to only 135 degrees; nonetheless, this would still be a noncompensable limitation of motion.  This warrants an evaluation of 10 percent, but no higher, because there was no evidence of incapacitating exacerbations.  The VA examiner also noted instability in the December 2005 VA examination report.  Slight instability warrants an additional 10 percent rating.  A higher rating for instability is not warranted because the evidence does not reflect the instability was greater than slight.  Id., Diagnostic Code 5257.  Thus, a 10 percent evaluation under Diagnostic Code 5003 is warranted for arthritis, and a 10 percent evaluation under Diagnostic Code 5257 is warranted for slight instability.

      
Ratings after January 1, 2007 and before July 5, 2011.

During the appeal period after January 1, 2007 and before July 5, 2011, the Veteran's knee disability was rated at 10 percent disabling under Diagnostic Codes 5010 and 5260.  However, the Board again finds that the more appropriate Diagnostic Codes would be 5003 and 5257.  A diagnosis of arthritis established by x-ray findings will be based on limitation of range of motion, however, when the limitation of motion is noncompensable, a rating of 10 percent is for application for each major joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  During this period, the Veteran's arthritis persisted.  See March 2010 VA examination report.  The Board acknowledges the notation that pain upon flexion began at 5 degrees, however, at the time of this examination, had the full range of motion in his right knee.  This warrants an evaluation of 10 percent, but no higher, because there was no evidence of incapacitating exacerbations.  While the March 2010 examiner noted "no ML, AP or ML meniscus instability, the Veteran did report "giving of way" of his right knee.  The Veteran is competent to report this symptom.  When read in light of the instability noted in the December 2005 VA examination, and resolving benefit of the doubt on this issue in favor of the Veteran, the Board finds that the Veteran did have slight instability at the time of the December 2005 VA examination.  Slight instability warrants an additional 10 percent rating.  A higher rating for instability is not warranted because the evidence does not reflect the instability was greater than slight during this period.  Id., Diagnostic Code 5257.  Thus, a 10 percent evaluation under Diagnostic Code 5003 is warranted for arthritis, and a 10 percent evaluation under Diagnostic Code 5257, is warranted for slight instability.

      Ratings on and after July 5, 2011.

On and after July 5, 2011, the Veteran's service-connected right knee strain with instability was rated as 20 percent disabling under Diagnostic Codes 5010 and 5257.  However, the Board again finds that the more appropriate Diagnostic Codes would be 5003 and 5257.  A diagnosis of arthritis established by x-ray findings will be based on limitation of range of motion, however, when the limitation of motion is noncompensable, a rating of 10 percent is for application for each major joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  During this period, the Veteran's arthritis persisted.  See July 2011, December 2012, and December 2015 VA examination reports.  The Veteran's limitation of range of motion was noncompensable during this entire period as well.  See July 2011, December 2012, and December 2015 VA examinations.  The Board acknowledges the Veteran's reports of flare-ups causing interference with daily activities.  See July 2011 and December 2012 VA examination reports.  However, the evidence warrants an evaluation of 10 percent for arthritis, but no higher, because there was no evidence of incapacitating exacerbations or that his flare-ups resulted in additional functional impairment beyond that contemplated by a 10 percent rating.  

Instability was noted in the July 2011, December 2012 and December 2015 VA examination reports.  The July 2011 examination report notes "giving way" of the knee along with instability.  The December 2012 examination report notes that the knee would "break down" with mild stress.  Likewise, the December 2015 examination report noted joint instability of 0-5 millimeters.  The Board finds moderate instability during this period warranting a 20 percent evaluation, but no higher, because severe instability was not shown.  Thus, a 10 percent evaluation under Diagnostic Code 5003 is warranted for arthritis, and a 20 percent evaluation under Diagnostic Code 5257, is warranted for moderate instability.

The Board notes that in a February 2013 rating decision, a 10 percent evaluation was assigned for limitation of flexion in the Veteran's right knee due to pain, and a noncompensable evaluation was assigned for limitation of extension due to pain under 38 C.F.R. § 4.59 (2015).  The July 2011 VA examination report noted flexion to 115 degree with pain beginning at 115 degrees.  While the Veteran did not meet the criteria for even a noncompensable rating based on limitation of flexion, since there was limited and painful flexion, a 10 percent rating, but no higher, is warranted under 38 C.F.R. § 4.59 (2015).  Other than a notation of extension to only 5 degrees with painful motion at 5 degrees, the Veteran's extension has been to the full range.  Thus, a noncompensable evaluation, but no higher, is warranted under 38 C.F.R. § 4.59 (2015).

With regard to the DeLuca criteria and functional limitations, the Veteran has reported experiencing flare-ups of his right knee disability triggered by prolonged walking, standing, kneeling, running, or stair-climbing; demonstrated pain on range of motion testing; and reported other functional knee impairments such as weakness, stiffness, and lack of endurance.  However, during the entire appeal period, repetitive range of motion testing failed to elicit any additional decrease in the Veteran's ranges of motion.  See Mitchell, 25 Vet. App. at 32.  Even considering such additional disability, the Veteran's right knee ranges of motion so far exceed the requirements for compensable ratings that the Board finds that the currently assigned 10 percent evaluation under Diagnostic Code 5003 adequately contemplates this reported additional functional impairment.

In consideration of other diagnostic codes, the Board finds that Diagnostic Codes 5256, 5258, 5259, 5262 and 5263 are not applicable because the evidence of record does not show that the Veteran has had ankylosis, dislocated cartilage with frequent episodes of locking, pain, and effusion, removal of cartilage, impairment of the tibia and fibula, or genu recurvatum at any time during the appeal period.

Extra-schedular considerations

The above determinations are based upon consideration of applicable rating provisions.  There is no showing that the Veteran's right knee disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).  The Veteran's service-connected right knee disability was evaluated as a musculoskeletal disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5257.  The criteria specifically contemplate the level of impairment caused by this disability.  The objective symptoms of his disability are accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

The Veteran has not raised, and the record does not reasonably raise, a claim of a total rating for compensation based on individual unemployability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

A disability rating of 10 percent for right knee arthritis from September 1, 2005 to November 14, 2006 and on and after January 1 2007, is warranted.

A 10 disability rating, but no higher, for instability of the right knee prior to November 14, 2006, and from January 1, 2007 to July 5, 2011, is granted.

A disability rating in excess of 20 percent for instability of the right knee on and after July 5, 2011, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


